DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on March 30, 2022.
Claims 1, 5, 11, and 15 have been amended and are hereby entered.
Claim 13 has been cancelled.
Claims 1–12 and 14–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 30, 2022 has been entered.
Response to Amendment
The amendment filed March 30, 2022 has been entered.  Claims 1–12 and 14–20 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yixue Du (Reg. # 75,581) on May 10, 2022.  After a discussion on May 2, 2022, Ms. Du provided a copy of proposed examiner amendments, which were further amended based on the discussion with Ms. Du on May 10, 2022. 
The application has been amended as follows: 
The following listing of claims will replace all prior listings of claims:
1.	(Currently Amended) A payment-processing apparatus, comprising:
a camera module;
 	a first communication interface configured to receive, from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment-processing apparatus; and
 	a second communication interface configured to:
 		request, from a remote computing device, 
 	a type of facial information needed to perform a facial-recognition 
 	operation at the remote computing device, in response to the 
 	first communication interface receiving the start-up command from 
 	the standalone POS terminal;
 		receive, from the remote computing device, facial-
 	recognition parameters specific to the type of facial information 
 	needed to perform the facial-recognition operation, wherein the 
 	received facial recognition parameters comprise at least a liveness-
 	detection parameter;
 	wherein the camera module is configured to turn on to collect facial information of a customer based on the received facial-recognition parameters in response to the first communication interface receiving the start-up command from the standalone POS terminal; 
 	wherein the second communication interface is further configured to send the collected facial information to the remote computing device, thereby allowing the remote computing device to perform the facial-recognition operation to identify a customer account based on the collected facial information; and
 	wherein the POS terminal completes a transaction based on the identified customer account.
 
2.	(Original) The payment-processing apparatus of claim 1, wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface.    

3.	(Original) The payment-processing apparatus of claim 1, wherein the second communication interface is configured to receive, from the remote computing device, a transaction-authorization code, which is generated by the remote computing device based on the identified customer account. 

4.	(Previously Presented) The payment-processing apparatus of claim 3, wherein the first communication interface is configured to forward, to the standalone POS terminal, the transaction-authorization code to allow the standalone POS terminal to submit a payment request to the customer account based on the transaction-authorization code and a payment amount.  
5.	 (Previously Presented) The payment-processing apparatus of claim 1, wherein the type of facial information comprises one or more of:
 	a two-dimensional (2D) image;
 	a three-dimensional (3D) image; and
 	a feature vector. 

6.	(Original) The payment-processing apparatus of claim 1, further comprising an input module configured to receive additional security information from the customer.  

7.	(Original) The payment-processing apparatus of claim 6, wherein the second communication interface is further configured to transmit the additional security information to the remote computing device, thereby allowing the remote computing device to verify the customer’s identity based on the additional security information.   

8.	(Original) The payment-processing apparatus of claim 1, further comprising a display module configured to:
 	display information associated with the identified customer account; and
 	display a payment result. 

9.	(Original)  The payment-processing apparatus of claim 1, wherein the remote computing device comprises a facial information database storing facial information of a plurality of customers. 
10.	(Previously Presented) The payment-processing apparatus of claim 1, wherein the standalone POS terminal is configured to perform one or more of:
 	determining price;
 	calculating payment sum; and
 	processing a coupon. 

11.	(Currently Amended) A computer-implemented payment-processing method, comprising:
 	receiving, by a payment-processing device from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment-processing device, wherein the start-up command is received via a first communication interface between the payment-processing device and the standalone POS terminal,;
 	in response to receiving the start-up command, requesting, by the payment-processing device, from a remote computing device, a type of facial information needed to perform a facial-recognition operation to be performed by the remote computing device;
 	receiving, via a second communication interface between the payment-processing device and the remote computing device, facial-recognition parameters specific to the type of facial information needed to perform the facial-recognition operation, wherein the received facial recognition parameters comprise at least a liveness-detection parameter;  
 	in response to receiving the start-up command and the facial-recognition parameters, obtaining, by a camera associated with the payment-processing device, facial information of a customer based on the received facial-recognition parameters;
 	transmitting, by the payment-processing device, the facial information to the remote computing device via the second communication interface to allow the remote computing device to perform the facial-recognition operation to identify a customer account based on the facial information; 
 	receiving, from the remote computing device via the second communication interface, a transaction-authorization code associated with the customer account; 
 	forwarding, via the first communication interface, the transaction-authorization code to the standalone POS terminal; and
 	completing, by the standalone POS terminal, 

12.	  (Previously Presented) The computer-implemented method of claim 11, wherein the first communication interface comprises a universal serial bus (USB) interface, a BluetoothTM interface, or a WiFiTM interface. 

13.	(Cancelled)    

14.	(Previously Presented) The computer-implemented method of claim 11, wherein the standalone POS terminal is configured to submit a payment request to the account associated with the customer based on the transaction-authorization code and a payment amount. 


15.	  (Previously Presented) The computer-implemented method of claim 11, wherein the type of facial information comprises one or more of:
 	a two-dimensional (2D) image;
 	a three-dimensional (3D) image; and
 	a feature vector. 

16.	  (Original) The computer-implemented method of claim 11, further comprising receiving additional security information from the customer. 

17.	(Original) The computer-implemented method of claim 16, further comprising transmitting the additional security information to the remote computing device to allow the remote computing device to verify the customer’s identity based on the additional security information. 

18.	(Original) The computer-implemented method of claim 11, further comprising:
 	displaying information associated with the identified customer account; and
 	displaying a payment result. 

19.	(Original) The computer-implemented method of claim 11, wherein the remote computing device comprises a facial information database storing facial information of a plurality of customers. 

20.	(Previously Presented) The computer-implemented method of claim 11, wherein the standalone POS terminal is configured to perform one or more of:
 	determining price;
 	calculating payment sum; and
 	processing a coupon.

Summary of the Claimed Invention
Looking at independent claim 11 and specification paragraphs 49–51, the claimed invention is directed to facial recognition performed during a point-of-sale (“POS”) transaction.  Upon interacting with the POS terminal, a start-up command is sent to a user device for collecting facial information (Specification ¶ 49).  The start-up command then initiates requesting a set of facial information parameters, such as liveness detection, and then collecting facial information—all at the facial information collection device (Specification ¶ 50–51).  Thus, upon receiving the start-up command from the POS terminal, the processes at the facial information collection device all occur automatically, in response to the start-up command. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, Claims 1–12 and 14–20 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1–12 and 14–20 recite authorizing a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.
Claims 1–12 and 14–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims recite “receive, from a standalone point-of-sale (POS) terminal, a start-up command for starting up the payment processing apparatus”, “request, from a remote computing device, a type of facial information . . . in response to the first communication interface receiving the start-up command”, “receive, from the remote computing device, facial-recognition parameters . . . compris[ing] at least a liveness- detection parameter”, and “wherein the camera module is configured to turn on to collect facial information of a customer based on the received facial-recognition parameters in response to the first communication interface receiving the start-up command from the standalone POS terminal”.  The claims therefore involve a combination of steps—starting up a user device from a point-of-sale (POS) terminal, requesting facial recognition parameters, activating a camera based on the start-up command, identifying a user account from the facial information, and authorizing a transaction as a result—which operate in a non-conventional and non-generic way that is more than the conventional authentication process at a POS terminal.  Thus, the limitations of claims 1–12 and 14–20, in combination, integrate the abstract idea into a practical application.
For these reasons, in light of Applicant’s amendments and arguments, the rejection of claims 1–12 and 14–20 under 35 U.S.C. 101 has been withdrawn.


Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
request, from a remote computing device, a type of facial information needed to perform a facial-recognition operation at the remote computing device, in response to the first communication interface receiving the start-up command from the standalone POS terminal;
receive, from the remote computing device, facial-recognition parameters specific to the type of facial information needed to perform the facial-recognition operation, wherein the received facial recognition parameters comprise at least a liveness-detection parameter.
The prior art reference of record that is most closely related to the claim limitation recited above is Gibbon (U.S. Patent App. No. 2016/0163029), which discusses image capture instructions for a facial recognition to be performed.  Gibbon, however, discusses image capture parameters, but does not disclose requesting a liveness-detection parameter in response to a start-up command.  The claimed invention is directed to requesting facial recognition parameters, including liveness detection, and then collecting facial information automatically in response to the start-up command from the POS terminal.  No reference could be found for requesting and receiving a liveness-detection parameter in response to a start-up command in this way.  Furthermore, it would not necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations without using hindsight reasoning to provide a motivation to do so.  Independent claim 11 includes substantially the same features as claim 1.
For these reasons, independent claims 1 and 11 are deemed to be allowable.  Dependent claims 2–10 are also allowable due to their dependency on claim 1; and dependent claims 12 and 14–20 are also allowable due to their dependency on claim 11.  Accordingly, the prior rejections of claims 1–12 and 14–20 under 35 U.S.C. 103 have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Cai, WIPO App. Pub No. 2017/148258 A1, discloses payment authorization through facial recognition and a transaction code.  
Dalit et al., U.S. Patent No. 8,577,810, discloses a mobile device facial image capture in response to a point-of-sale request.
Gurunathan et al., U.S. Patent App. No. 2018/0053190, discloses determining a payment account based on linked facial image data.
Norair, U.S. Patent App. No. 2012/0116887, discloses a wake-up signal from a point-of-sale terminal.
Buddhavarapu, U.S. Patent No. 9,881,295, discloses a payment method that involves capturing a payee’s facial image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696        

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696